


110 HR 793 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 793
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2007
			Mr. Weller of
			 Illinois introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the renewable electricity production credit.
	
	
		1.Extension of renewable
			 electricity production credit
			(a)In
			 generalSubsection (d) of section 45 of the Internal Revenue Code
			 of 1986 is amended—
				(1)in paragraph (1)
			 by striking , and before January 1, 2009,
				(2)in paragraph
			 (2)(A)—
					(A)in clause (i) by
			 striking , and before January 1, 2009, and
					(B)in clause (ii) by
			 striking before January 1, 2009,,
					(3)in paragraph
			 (3)(A)—
					(A)in clause (i) by
			 striking and before January 1, 2009, and
					(B)in clause (ii) by
			 striking before January 1, 2009 and inserting before, on,
			 or after the date of the enactment of this subclause,
					(4)in paragraph (4)
			 by striking and before January 1, 2009 ( and inserting
			 (and before,
				(5)in paragraphs (5),
			 (6), (7), (8), and (9), by striking and before January 1, 2009
			 each place it appears, and
				(6)by amending
			 paragraph (10) to read as follows:
					
						(10)Indian coal
				production facilityThe term Indian coal production
				facility means a facility that produces Indian
				coal.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
